Citation Nr: 0716087	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier that December 
19, 2002 for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	[redacted]


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from September 1950 to October 
1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for 
chronic obstructive pulmonary disease (COPD) and granted 
service connection for post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling from December 19, 2002.  The RO 
subsequently increased the PTSD disability rating to 100 
percent by rating decision dated in December 2003, also with 
an effective date of December 19, 2002.  Throughout all of 
this, the veteran was represented by the Texas Veterans 
Commission.  

By correspondence dated in December 2006, the veteran 
dismissed Texas Veterans Commission as his representative and 
requested that his daughter, [redacted], a registered 
nurse, be appointed his representative.  Accompanying this 
correspondence is a letter signed by [redacted] accepting 
the appointment of representation.  The Board accepts the 
veteran's designation of his daughter as representative.  See 
38 C.F.R. § 20.605(b) (2006).    

The veteran indicated on his June 2004 VA Form 9 that he 
wished to testify at a BVA hearing.  In October 2006 
correspondence, he withdrew the hearing request.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's initial claim for service connection for 
PTSD was received by VA on December 19, 2002, and no claim 
for that benefit was received prior to that date. 



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
December 19, 2002 for service connection for PTSD are not 
met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's assertion that he is 
entitled to an effective date earlier than December 19, 2002 
for his service-connected PTSD.  Specifically, the veteran 
asserts that the effective date should be October 1, 1970, 
the date of his discharge from service.  The veteran is also 
asserting that he is entitled to service connection for COPD.  
Specifically, the veteran maintains that he first began 
experiencing breathing problems while in service due to his 
exposure to Agent Orange in Vietnam.  These breathing 
problems then subsequently developed into COPD.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in October 2004.  This letter 
informed the veteran of what evidence was required to 
substantiate his claim for an earlier effective date for his 
service-connected PTSD and of his and VA's respective duties 
for obtaining evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board recognizes that the October 2004 letter 
was provided to the claimant after the initial unfavorable 
AOJ decision in June 2003.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication 
there was a subsequent readjudication since the October 2004 
letter by way of a May 2005 supplemental statement of the 
case.    

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The October 2004 letter 
informed the veteran that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the RO.  In addition, the May 2004 
statement of the case (SOC) contains the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Sufficient  Dingess/Hartman 
notice was sent to the veteran in March 2006.  

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).  In the present case, the claims folder contains 
all available service medical and personnel records and all 
private medical records.  The veteran was also afforded VA 
examinations in May and October 2003.  The veteran has not 
identified any other outstanding evidence to be obtained, and 
the record does not reflect any outstanding evidence.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006), and the 
Board will proceed with an analysis of this appeal.



Analysis

The effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2006).  An effective 
date may be the day following discharge only if the claim is 
received within one year from discharge from service.  38 
U.S.C.A. § 5110(b)(1).  A claim is "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  

In this case, it was determined that December 19, 2002 is the 
earliest date assignable for service connection for PTSD.  
The veteran disagrees, alleging that the effective date 
should be October 1, 1970, the date of his separation from 
service.  

The veteran submitted his first Application for Compensation 
and/or Pension on December 19, 2002.  In this application the 
veteran requested entitlement to service connection for 
diabetes mellitus and PTSD.  Along with this application the 
veteran submitted an October 2002 VA outpatient treatment 
report showing a diagnosis of PTSD.  The veteran was later 
afforded two VA psychiatric examinations in which the 
examiners diagnosed the veteran with PTSD.  Based on these 
diagnoses and the veteran's service personnel records, the RO 
granted service connection for PTSD in June 2003 and assigned 
an effective date of December 19, 2002, the date of the 
veteran's claim.  The veteran was discharged from service in 
October 1970 and there is no indication that he filed a claim 
a claim for benefits earlier than December 19, 2002.  
 
Having carefully considered all evidence of record with 
regard to the veteran's argument in light of the applicable 
law, the Board finds that the veteran's contention is without 
merit.  While the veteran may have been diagnosed with PTSD 
prior to December 19, 2002, 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 require that an effective date be no earlier than the 
date of the claim.  The veteran did not submit a claim for 
benefits until December 19, 2002, decades following his 
discharge from service.  Thus, the Board finds that the RO 
assigned the earliest effective date possible for the 
veteran's service-connected PTSD as it was based on the date 
of receipt of the application for that benefit.  Accordingly, 
for the reasons and bases discussed above, the veteran's 
appeal must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than December 19, 2002 for the 
veteran's service-connected PTSD is denied.


REMAND

Service medical records show that the veteran was treated for 
a persistent cough in June and July 1967.  The veteran had 
reportedly smoked at least one pack of cigarettes per day for 
several years.  A chest X-ray in June 1967 revealed mild 
pulmonary fibrotic changes and mild emphysematous changes.  
The impression was increased basilar lung markings consistent 
with a chronic bronchitis and mild bilateral pulmonary 
emphysema and fibrosis.  A chest X-ray in July 1967 revealed 
no active infiltrate or consolidation with minimal 
emphysematous changes.  The pulmonary markings were much less 
prominent than on the previous examination and minimal 
emphysematous changes were present.  The impression was a 
normal chest except for minimal emphysematous changes.  Based 
on these chest X-rays and an examination the veteran was 
diagnosed with bronchitis and allergic rhinitis with no 
clinical evidence of emphysema in July 1967.  Thereafter, a 
February 1969 X-ray showed normal lungs.  

Given the above evidence and the uncertainty as to the 
etiology of his current COPD, on remand the veteran should be 
afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.


Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
the etiology of his COPD.  
Specifically, the examiner should 
give his opinion as to whether the 
veteran's current COPD is related to 
the lung problems that he exhibited 
in service or is otherwise of service 
origin.  The claims folder must be 
made available to the examiner for 
review and he should be asked to 
express the degree of probability in 
terms of:
     
?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran's current COPD 
had its onset in service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
INTRODUCTION

The veteran had active service from September 1950 to October 
1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for 
chronic obstructive pulmonary disease (COPD) and granted 
service connection for post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling from December 19, 2002.  The RO 
subsequently increased the PTSD disability rating to 100 
percent by rating decision dated in December 2003, also with 
an effective date of December 19, 2002.  Throughout all of 
this, the veteran was represented by the Texas Veterans 
Commission.  

By correspondence dated in December 2006, the veteran 
dismissed Texas Veterans Commission as his representative and 
requested that his daughter, [redacted], a registered 
nurse, be appointed his representative.  Accompanying this 
correspondence is a letter signed by [redacted] accepting 
the appointment of representation.  The Board accepts the 
veteran's designation of his daughter as representative.  See 
38 C.F.R. § 20.605(b) (2006).    

The veteran indicated on his June 2004 VA Form 9 that he 
wished to testify at a BVA hearing.  In October 2006 
correspondence, he withdrew the hearing request.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's initial claim for service connection for 
PTSD was received by VA on December 19, 2002, and no claim 
for that benefit was received prior to that date. 



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
December 19, 2002 for service connection for PTSD are not 
met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's assertion that he is 
entitled to an effective date earlier than December 19, 2002 
for his service-connected PTSD.  Specifically, the veteran 
asserts that the effective date should be October 1, 1970, 
the date of his discharge from service.  The veteran is also 
asserting that he is entitled to service connection for COPD.  
Specifically, the veteran maintains that he first began 
experiencing breathing problems while in service due to his 
exposure to Agent Orange in Vietnam.  These breathing 
problems then subsequently developed into COPD.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in October 2004.  This letter 
informed the veteran of what evidence was required to 
substantiate his claim for an earlier effective date for his 
service-connected PTSD and of his and VA's respective duties 
for obtaining evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board recognizes that the October 2004 letter 
was provided to the claimant after the initial unfavorable 
AOJ decision in June 2003.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication 
there was a subsequent readjudication since the October 2004 
letter by way of a May 2005 supplemental statement of the 
case.    

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The October 2004 letter 
informed the veteran that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the RO.  In addition, the May 2004 
statement of the case (SOC) contains the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Sufficient  Dingess/Hartman 
notice was sent to the veteran in March 2006.  

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).  In the present case, the claims folder contains 
all available service medical and personnel records and all 
private medical records.  The veteran was also afforded VA 
examinations in May and October 2003.  The veteran has not 
identified any other outstanding evidence to be obtained, and 
the record does not reflect any outstanding evidence.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006), and the 
Board will proceed with an analysis of this appeal.



Analysis

The effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2006).  An effective 
date may be the day following discharge only if the claim is 
received within one year from discharge from service.  38 
U.S.C.A. § 5110(b)(1).  A claim is "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  

In this case, it was determined that December 19, 2002 is the 
earliest date assignable for service connection for PTSD.  
The veteran disagrees, alleging that the effective date 
should be October 1, 1970, the date of his separation from 
service.  

The veteran submitted his first Application for Compensation 
and/or Pension on December 19, 2002.  In this application the 
veteran requested entitlement to service connection for 
diabetes mellitus and PTSD.  Along with this application the 
veteran submitted an October 2002 VA outpatient treatment 
report showing a diagnosis of PTSD.  The veteran was later 
afforded two VA psychiatric examinations in which the 
examiners diagnosed the veteran with PTSD.  Based on these 
diagnoses and the veteran's service personnel records, the RO 
granted service connection for PTSD in June 2003 and assigned 
an effective date of December 19, 2002, the date of the 
veteran's claim.  The veteran was discharged from service in 
October 1970 and there is no indication that he filed a claim 
a claim for benefits earlier than December 19, 2002.  
 
Having carefully considered all evidence of record with 
regard to the veteran's argument in light of the applicable 
law, the Board finds that the veteran's contention is without 
merit.  While the veteran may have been diagnosed with PTSD 
prior to December 19, 2002, 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 require that an effective date be no earlier than the 
date of the claim.  The veteran did not submit a claim for 
benefits until December 19, 2002, decades following his 
discharge from service.  Thus, the Board finds that the RO 
assigned the earliest effective date possible for the 
veteran's service-connected PTSD as it was based on the date 
of receipt of the application for that benefit.  Accordingly, 
for the reasons and bases discussed above, the veteran's 
appeal must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than December 19, 2002 for the 
veteran's service-connected PTSD is denied.


REMAND

Service medical records show that the veteran was treated for 
a persistent cough in June and July 1967.  The veteran had 
reportedly smoked at least one pack of cigarettes per day for 
several years.  A chest X-ray in June 1967 revealed mild 
pulmonary fibrotic changes and mild emphysematous changes.  
The impression was increased basilar lung markings consistent 
with a chronic bronchitis and mild bilateral pulmonary 
emphysema and fibrosis.  A chest X-ray in July 1967 revealed 
no active infiltrate or consolidation with minimal 
emphysematous changes.  The pulmonary markings were much less 
prominent than on the previous examination and minimal 
emphysematous changes were present.  The impression was a 
normal chest except for minimal emphysematous changes.  Based 
on these chest X-rays and an examination the veteran was 
diagnosed with bronchitis and allergic rhinitis with no 
clinical evidence of emphysema in July 1967.  Thereafter, a 
February 1969 X-ray showed normal lungs.  

Given the above evidence and the uncertainty as to the 
etiology of his current COPD, on remand the veteran should be 
afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.


Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
the etiology of his COPD.  
Specifically, the examiner should 
give his opinion as to whether the 
veteran's current COPD is related to 
the lung problems that he exhibited 
in service or is otherwise of service 
origin.  The claims folder must be 
made available to the examiner for 
review and he should be asked to 
express the degree of probability in 
terms of:
     
?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran's current COPD 
had its onset in service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the June and 
July 1967 service medical records 
(white tab) and the October 1996 
private medical report showing a 
diagnosis of chronic obstructive lung 
disease (green tab/yellow post-it 
note) in the claims folder.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefits sought continue to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


